*25
ORDER

The Court having considered the applicant’s motion for instructions to the State Board of Law Examiners and other appropriate relief, it is this 10th day of June, 1997
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the applicant’s motion be, and it is hereby, granted and the applicant shall be eligible for admission to the Bar upon completion and approval by the State Board of Law Examiners of an application for admission to the Bar updating his previously filed application; and it is further
ORDERED that the applicant, having previously passed the Maryland Bar Examination, shall not be required to sit for and pass the Bar Examination; and it is further
ORDERED that upon approval of the updated application the said applicant, upon taking the oath prescribed by the statute, shall be admitted to the practice of law in this State.